DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nakagawa et al. (United States Patent 7,086,867).
With respect to Claim 1: 
Nakagawa discloses an electrical connector assembly (FIG. 15; A, B), comprising: 

a plug (FIG. 15, B) including an outer shell (FIG. 15; 55, 56) supporting at least one pin contact (FIG. 15, 54) configured to mate with the at least one socket contact (FIG. 15, 2) of the receptacle (A), the outer shell (55, 56) of the plug (B) having a front end (FIG. 15, see notation) for mating with the front end of the receptacle (FIG. 15, see notation), and a back end (FIG. 12) configured to connect to a coaxial cable (FIG. 12, 59), a plug primary ground connection (FIG. 15, 56A) located on the outer shell (56) of the plug (B), and a plug secondary ground connection (FIG. 15, 57) located on the outer shell (55) of the plug (B), 
wherein when the receptacle (A) and plug (B) are mated, the receptacle (A) and plug (B) primary ground connections (FIG. 15; 56A, 46A) form a primary grounding path through the assembly (A, B) and the receptacle (A) and plug (B) secondary ground connections (FIG. 15; 57, 30) form a secondary grounding path (FIG. 15, see notation) through the assembly, thereby electrically connecting the plug (B) with the printed circuit board (Column 11, lines 17-67).
[AltContent: textbox (Primary ground connections)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Snap engagement member)][AltContent: textbox (Secondary ground connection)][AltContent: arrow][AltContent: arrow][AltContent: textbox (back end)][AltContent: textbox (back end)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (front end)]
    PNG
    media_image1.png
    557
    805
    media_image1.png
    Greyscale

With respect to Claims 2, 13:
Nakagawa discloses the electrical connector assembly, wherein each of the shells (FIG. 5; 3, 4) is conductive (Column 7, lines 53-56).
With respect to Claims 3, 8, 14:
Nakagawa discloses the electrical connector assembly, wherein each of the primary (FIG. 15; 56A, 46A) and secondary (FIG. 15; 57, 30) ground connections is one or more contact points on the outer (4) or inner (3) shell of the receptacle (A) and one or more contact points on the outer shell (56, 57) of the plug (B).
With respect to Claims 4, 9:
Nakagawa discloses the electrical connector assembly, wherein the primary (56A, 46A) and secondary (57, 30) ground connections of the receptacle (A) 
With respect to Claim 5:
Nakagawa discloses the electrical connector assembly, wherein one of the primary (FIG. 15; 56A, 46A) and secondary ground connections (FIG. 15; 57, 30) of each of the receptacle (A) and plug (B) provides a mechanical connection configured to mechanically engage the front ends (FIG. 15, see notation) of the receptacle (A) and plug (B) (Column 11, lines 20-25).
With respect to Claims 6 and 11:
Nakagawa discloses the electrical connector assembly, wherein the mechanical connection (FIG. 15; 56, 46) is corresponding snap engagement members (FIG. 15, see notation) on the receptacle (A) and the plug (B) (Column 11, lines 20-25).

With respect to Claim 7:
Nakagawa discloses an electrical connector assembly (FIG. 15; A, B), comprising: 
a receptacle (FIG. 15, A) including inner (FIG. 5, 3) and outer (FIG. 5, 4) conductive shells, the inner conductive shell (FIG. 5, 3) supporting at least one socket contact (FIG. 5, 2) therein, each of the inner (FIG. 5, 3) and outer (FIG. 5, 4) conductive shells having a front end (FIG. 15, see notation) for mating with a mating connector (FIG. 15, B) and a back end (FIG. 15, see notation) configured to electrically connect to a printed circuit board (FIG. 15, 60), and the receptacle (A) including a receptacle 
and a plug (FIG. 15, B) including an outer conductive shell (FIG. 15; 55, 56) supporting at least one pin contact (FIG. 15, 54) configured to mate with the at least one socket contact (FIG. 15, 2) of the receptacle (A), the outer conductive shell (55, 56) of the plug (B) having a front end (FIG. 15, see notation) for mating with the front end (FIG. 15, see notation) of the receptacle (A), and a back end (FIG. 15, see notation) configured to electrically connect to a coaxial cable (FIG. 12, 59), and the plug (B) including a plug primary connection (FIG. 15, 56) and a plug secondary (FIG. 12, 57) ground connection, 
wherein when the receptacle (A) and plug (B) are mated, the receptacle (A) and plug (B) primary ground connections (FIG. 15; 56A, 46A) form a primary grounding path through the assembly (A mating B) and the receptacle (A) and plug (B) secondary ground connections (FIG. 15; 57, 30) form a secondary grounding path through the assembly (A mating B), thereby electrically connecting the plug (B) and the printed circuit board (FIG. 11, 60) (Column 10, lines 38-57).

With respect to Claim 10:
Nakagawa discloses an electrical connector assembly (FIG. 15; A, B), comprising: 
a receptacle (FIG. 15, A) including an outer shell (FIG. 15; 3, 4), the outer shell (3, 4) supporting at least one socket contact (FIG. 15, 2) therein, the outer shell (3, 4) having a front end (FIG. 15, see notation) for mating with a mating connector (FIG. 15, 
and a plug (B) including an outer shell (FIG. 15; 55, 56) supporting at least one pin contact (FIG. 15, 54) configured to mate with the at least one socket contact (2) of the receptacle (A), the outer shell (55, 56) of the plug (B) having a front end (FIG. 15, see notation) for mating with the front end (FIG. 15, see notation) of the receptacle (A), and a back end (FIG. 15, see notation) configured to electrically connect to a coaxial cable (FIG. 12, 59), and the plug (B) including one or more plug ground connections (FIG. 15; 56A, 57), 
wherein when the receptacle (A) and plug (B) are mated, the receptacle and plug ground connections (30, 46, 55, 56, 57) form one or more grounding paths through the electrical connector assembly (A, B), thereby electrically connecting the plug (B) to the printed circuit board (60), and wherein one of the receptacle ground connections (46A, 30) with one of the plug ground connections (56A, 57) are configured to mechanically engage the front ends (FIG. 15, see notation) of the receptacle (A) and plug (B) with one another.
With respect to Claim 12:

With respect to Claim 15:
Nakagawa discloses the electrical connector assembly, wherein one of the grounding paths (56, 46) formed when the receptacle (A) and plug (B) are mated extends is through the outer shells (3, 4).
With respect to Claim 16:
Nakagawa discloses the electrical connector assembly, wherein the receptacle (A) has an inner conductive shell (3) received inside of the outer shell (4), and the inner conductive shell (3) supports the at least one socket contact (2).
With respect to Claim 17:
Nakagawa discloses the electrical connector assembly, wherein the outer shell (4) of the receptacle (A) is devoid of threads (FIG. 5).
With respect to Claim 18:
Nakagawa discloses the electrical connector assembly, wherein the outer shell (55, 56) of the plug (B) is devoid of threads (FIG. 12).
With respect to Claim 19:
Nakagawa discloses the electrical connector assembly, wherein the mechanical connection comprises a resilient member(FIG. 15; 46A, 57).
With respect to Claim 20:
Nakagawa discloses the electrical connector assembly, wherein the resilient member (FIG. 16, 46A) is a tab (Column 9, lines 6-7, 64-66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PETER G LEIGH/Examiner, Art Unit 2831